Citation Nr: 0723065	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-17 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
traumatic arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk



INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's right knee disability manifests in pain, 
swelling, limitation of flexion to 115 degrees, 1+ laxity on 
anterior drawer test, and radiographic findings of 
bicompartmental arthritis of the right knee joint with 
complete tear of the anterior cruciate ligament and a 
degenerative tear of the medial meniscus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a right knee post traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2006).

2.  The criteria for a separate 10 percent evaluation for a 
torn anterior cruciate ligament and medial meniscus with 
laxity have been more nearly approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence he 
has in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  Moreover, in a March 2006 
correspondence, the veteran indicated that he had no other 
relevant information or evidence to submit to substantiate 
his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran, 
and which has resulted in a favorable decision.  Thus, any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervations, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The veteran's service-connected right knee post traumatic 
arthritis has been evaluated by the RO as 10 percent 
disabling under Diagnostic Code 5010-5260.  38 C.F.R. § 4.71a 
(2006).  

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by x-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis, established by 
x-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent 
for flexion limited to 30 degrees, and 10 percent for flexion 
limited to 45 degrees.  Flexion limited to 60 degrees 
warrants a 0 percent evaluation.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 percent for extension 
limited to 30 degrees, 30 percent for extension limited to 20 
degrees, 20 percent for extension limited to 15 degrees, and 
10 percent for extension limited to 10 degrees.  Extension 
limited to 5 degrees warrants a 0 percent evaluation.  Id.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent. Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and severe recurrent subluxation or lateral 
instability warranted an award of 30 percent.  Id.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A VA examination in June 2004 noted the veteran complained of 
occasional right knee instability.  The examiner noted the 
veteran's range of motion was from 0 to 120 degrees 
bilaterally.  The same range of motion was found with 
repetitive movement and there was no joint pain.  The 
examiner noted tenderness at the right knee anteriorly and 
severe right knee valgus.  The veteran's knee stability was 
noted as within normal limits.  The examiner diagnosed post-
traumatic osteoarthritis.

A VA treatment note from March 2005 indicates the veteran was 
complaining of right knee pain.  The examiner noted no 
swelling in the knee and an antalgic gate.  Range of motion 
of the right knee was full and the examiner noted crepitus on 
physical examination.  The following tests were conducted, 
all were negative:  anterior drawer, posterior drawer, 
Appley's compression, varus and valgus stress tests, 
McMurray's, and tenderness tests.

A VA examination in April 2005 noted the veteran complained 
of chronic right knee pain, with intermittent swelling, 
giving way, and locking.  The examiner noted range of motion 
from 0 to 120 degrees bilaterally; with mild right knee 
edema, tenderness and varus.  Stability was within normal 
limits bilaterally.  The examiner diagnosed post traumatic 
osteoarthritis of the right knee from x-ray and MRI evidence.

A VA examination in August 2005 noted the veteran complained 
of discomfort and pain in his right knee.  The examiner noted 
swelling with mild positive infusion and 1+ laxity in terms 
of anterior drawer.  With repetitive motion, the veteran had 
complete extension of the right knee to 0 degrees with 
flexion to 115 degrees, associated with pain.  The Lachman 
test was difficult to perform due to the veteran's obesity.  
The examiner noted that there was no instability of the knee 
with either varus or valgus strain.  There was tenderness 
over the medial joint line and audible crepitation with 
repetitive flexion and extension of the knee.  The examiner 
indicated that x-rays taken in February 2005 revealed 
narrowing of the medial compartment as well as hypertrophic 
changes of the tibial plateau.  An MRI taken in March 2005 
indicated a complete rupture of the anterior cruciate 
ligament, degeneration of the medial meniscus, intact 
retropatellar cartilage, and bicompartmental degenerative 
arthritis.  The examiner diagnosed the veteran with 
moderately severe post-traumatic bicompartmental arthritis 
with a complete tear of the anterior cruciate ligament and a 
degenerative tear of the medial meniscus.    

Upon consideration of the evidence, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
veteran's right knee post traumatic arthritis; however, after 
resolving all doubt in favor of the veteran, the Board finds 
that a separate 10 percent rating is warranted for symptoms 
relating to his torn anterior cruciate ligament and medial 
meniscus. 

With respect to his arthritis, VA examinations from June 
2004, April 2005, and August 2005 show flexion limited, at 
worst, to 115 degrees and extension to 0 degrees, which does 
not even meet the criteria established for a noncompensable 
rating under Diagnostic Codes 5260 and 5261.  Specifically, 
limitation of flexion 
of the leg to 60 degrees or limitation of extension to 5 
degrees warrants a non-compensable evaluation.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  The Board has considered 
the subjective complaints, including pain and swelling; 
however, these complaints, when considered along with the 
objective findings of are adequately addressed by the 10 
percent evaluation currently assigned based on limitation of 
motion.  See DeLuca, supra.  Thus, an evaluation in excess of 
10 percent for post traumatic arthritis of the right knee is 
not warranted. 

The Board recognized that the veteran complained of 
occasional instability of the right knee on the June 2004 
examination and intermittent giving way on the April 2005 VA 
examination.  While those examination and the August 2005 
examination all noted the right knee was stable, 1+ laxity 
was noted on the August 2005 examination.  Moreover, the 
veteran has been objectively shown to have a complete 
anterior cruciate ligament tear and degenerative tear of the 
medial meniscus.  In light of the MRI findings and the 
clinical findings of 1+ laxity, the Board will resolve all 
doubt in favor of the veteran, and find that his right knee 
disability, when evaluated analogously to Diagnostic Code 
5257, reflects impairment consistent with slight instability.  
38 C.F.R. §§ 4.3, 4.7, 4.20.  A higher evaluation is not 
warranted under this Code as the record clearly shows the 
veteran does not have recurrent subluxation or moderate 
instability.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  However, 
there is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Based on 
the record and the objective findings, marked interference 
with employment due solely to the right knee condition is not 
shown.  The Board finds that the ratings assigned adequately 
address, as far as can practicably be determined, the average 
impairment of earning capacity due to the veteran's service-
connected right knee condition.  See 38 C.F.R. § 4.1.  In 
addition, there is no evidence revealing frequent periods of 
hospitalization.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a rating in excess of 10 percent for post 
traumatic arthritis of the right knee is denied.

Entitlement to a separate 10 percent rating for torn anterior 
cruciate ligament and medial meniscus is granted, subject to 
the regulations applicable to the payment of monetary 
benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


